DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed February 12, 2022, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new reference of Schnizler et al (US 2014/0258795).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1 – 2, 5, 7, 10 – 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al (US 2017/0359153) in view of Kamali et al (US 2016/0006589) and further in view of Schnizler et al (US 2014/0258795).

            Re claims 1 and 10, Usui teaches of a timing margin detecting circuit, coupled to a clock and data recovery (CDR) circuit, the timing margin detecting circuit comprising: delay elements (#203, #208, Fig.4), receiving a first data signal (input to #203,  Fig.4) and a first clock signal (reference clock, #216, Fig.4), configured to generate a second data signal (input data, #214, Fig.4 and Paragraph 0045) and a second clock signal (sampling 
           Kamali teaches of a timing margin detecting circuit, coupled to a clock and data recovery circuit (CDR, #109, Fig.1), the timing margin detecting circuit determines a timing margin (eye openings, Paragraph 0031) according to a determination result (BER values, Paragraphs 0008, 0031 and 0034, Figures 1 – 2 and Table 1). Kamali further teaches of determining a timing margin (eye openings, Paragraph 0032 and Fig.2) corresponding to a configuration of the CDR circuit (Paragraphs 0030 and 0045) that makes the CDR circuit operate in a corresponding bandwidth (frequency band, Paragraph 0027); wherein the controller determines the timing margin according to a plurality of determination results that the bit error rate determination circuit generates (BER values, Paragraphs 0032 – 0035 and Fig.2) corresponding to a plurality of phases (Paragraphs 0029 – 0032), and a controller (#102, #101, Fig.1) 25adjusts the configuration of the CDR circuit (as shown in Fig,1 and Paragraphs 0020 and 0045) to determine an another timing margin (Paragraphs 0043 – 0045).
            Schnizler teaches of wherein a determination result is a first logic value, indicating that there is an error a second logic value opposite to the first logic value, indicating that there is no error (logic “1” for an error and logic “0” for no error, Paragraph 0042 and error vector, Paragraph 0040, Fig.5).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller determine a timing margin according to the determination results that the bit error rate determination circuit 

            Re claim 2, Usui teaches of wherein the second data signal is the original first data signal or a delayed version of the first data signal (#214, Fig.4); the second clock signal is the original first clock signal or a delayed version of the first clock signal (#218, Fig.4).

            Re claims 5 and 11, Usui teaches of wherein the controller generates a plurality of control signals to the delay element (phase codes and delays, Fig.5), and the plurality of control signals is corresponding to a plurality of delays of the second clock signal (phase codes, Fig.5A) relative to the second data signal (delays, Fig.5B); the sampler generates a plurality of sampled data signals corresponding to the plurality of delays (input to the BERT, #204, Fig.4); the bit error rate determination circuit generates a plurality of determination results corresponding to the plurality of delays according to the plurality of sampled data signals (a plurality of results until the performance parameter is within a target range, Paragraphs 0047, 0060 and 0068).

s = ΔTd, Paragraph 0049); the controller generates a plurality of control signals to the delay element (Paragraph 0049 and Fig.1C and Fig.7), and the plurality of control signals is corresponding to a plurality of delays of the second clock signal relative to the second data signal (as shown in Fig.7).

            Re claim 15, Usui teaches of a system, comprising: a timing margin detecting circuit comprising: a delay element, receiving a first data signal and a first clock signal, configured to generate a second data signal and a second clock signal according a control signal, the first data signal and the first clock, wherein the second clock signal has a delay relative to the second data signal; a controller, configured to generate the control signal to control the delay of the second clock signal relative to the second data signal; a first sampler, coupled to the delay element, configured to generate a sampled data signal according to the second data signal and the second clock signal; and a bit error rate determination circuit, coupled to the sampler, configured to determine whether the sampled data signal is the same as a predefined test pattern and generate a determination result accordingly, wherein the determination result indicates whether the sampled data signal is the same as the predefined test pattern; wherein the controller determines a timing margin according to the determination result (see claim 1). Usui relates the eye opening as shown in Fig.10A with the BER in Fig.10A and the Q values 
           Kamali teaches of a timing margin detecting circuit, coupled to a clock and data recovery circuit (CDR, #109, Fig.1), the timing margin detecting circuit determines a timing margin (eye openings, Paragraph 0031) according to a determination result (BER values, Paragraphs 0008, 0031 and 0034, Figures 1 – 2 and Table 1). Kamali further teaches of determining a timing margin (eye openings, Paragraph 0032 and Fig.2) corresponding to a configuration of the CDR circuit (Paragraphs 0030 and 0045) that makes the CDR circuit operate in a corresponding bandwidth (frequency band, Paragraph 0027); wherein the controller determines the timing margin according to a plurality of determination results that the bit error rate determination circuit generates (BER values, Paragraphs 0032 – 0035 and Fig.2) corresponding to a plurality of phases (Paragraphs 0029 – 0032), and a controller (#102, #101, Fig.1) 25adjusts the configuration of the CDR 
            Schnizler teaches of wherein a determination result is a first logic value, indicating that there is an error a second logic value opposite to the first logic value, indicating that there is no error (logic “1” for an error and logic “0” for no error, Paragraph 0042 and error vector, Paragraph 0040, Fig.5).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller determine a timing margin according to the determination results that the bit error rate determination circuit generates corresponding to a plurality of delays, for optimizing link settings. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller adjust the configuration of the CDR circuit to determine an another timing margin so as to find the optimal link settings. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the determination result indicate whether there is an error by corresponding logic value for improved bit error analysis.

            Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Usui, Kamali and Schnizler in view of Suda et al (US 2005/0110548).

            Re claim 3, Usui, Kamali and Schnizler teach all the limitations of claim 1 except of wherein the sampler comprises a delay flip-flop (D flip-flop).

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sampler comprise a delay flip-flop for latching and outputting the sampled data signal.

            Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Usui, Kamali and Schnizler in view of Hossain et al (US 9,397,868).

             Re claim 4, Usui, Kamali and Schnizler teach all the limitations of claim 1 except of wherein the bit error rate determination circuit comprises an exclusive or (XOR) gate.
             Hossain teaches of a bit error rate determination circuit comprises an exclusive or (XOR) gate (#549, Fig.5A and Col 10, Lines 53 – 55).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bit error rate determination circuit comprise a XOR gate to accurately determine the determination result.

            Claim 8 – 9 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Usui, Kamali and Schnizler in view of Sardi et al (US 7,069,458).

             Re claims 8 and 13, Usui, Kamali and Schnizler teach all the limitations of claims 7 and 10 as well as Usui teaches of wherein the controller obtains a first determination result corresponding to a first delay and the first determination result indicates that the 
            Sardi teaches of determining a setup time according to the initial delay and the first delay (setup time, Col 1, Lines 38 – 63 and Figures 1 – 2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a setup time according to the initial delay and the first delay so as to successfully implement a synchronous system.

             Re claims 9 and 14, Usui, Kamali and Schnizler teach all the limitations of claims 7 and 14 as well as Usui teaches of wherein the controller obtains a first determination result corresponding to a first delay and the first determination result indicates that the sampled data signal is not the same as the predefined test pattern (not with target BER, Paragraph 0047, Fig.7), where the initial delay and the first delay correspond to the first determination result (phase sweep at each phase code to obtain a target BER, Paragraph 0047, Fig.7). However, Usui, Kamali and Schnizler do not specifically teach of the controller determines a hold time according to the initial delay and the first delay corresponding to the first determination result.
            Sardi teaches of determining a hold time according to the initial delay and the first delay (hold time, Col 1, Lines 38 – 63 and Figures 1 – 2).
.

            Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Usui, Kamali and Schnizler in view of Ding et al (US 8,451,883) and further in view of Lu et al (US 2018/0083604).

              Re claim 16, Usui, Kamali and Schnizler teach all the limitations of claim 15 except of wherein the CDR circuit comprises a phase detector; a voltage control oscillator; a filter filer, coupled between the phase detector and the voltage control oscillator; and a second sampler, coupled to the phase detector.
            Ding teaches of wherein the CDR circuit comprises a phase detector (PD, #70, Fig.4); a voltage control oscillator (VCO, #78, Fig.4); and a second sampler (#90, Fig.4), coupled to the phase detector (PD, #70, Fig.4). However, Usui, Kamali and Ding do not specifically teach of wherein the CDR circuit comprises a filter, coupled between the phase detector and the voltage control oscillator.
             Lu teaches of a CDR circuit that comprises a phase detector (PD, Fig.3); a voltage control oscillator (VCO, Fig.3); and a filter (#113, Fig.3), coupled between the phase detector and the voltage control oscillator (as shown in Fig.3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the CDR circuit as described in Ding to perform reliable data clock recovery. It would have been obvious to one having ordinary .

Allowable Subject Matter

            Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633